Order unanimously affirmed, with $20 costs and disbursements to the respondent Hir-Tex Corp. The record disclosing the course of conduct of the parties makes it sufficiently clear that the parties contracted on the basis of the sales note, and that conformity of the goods to government specification was a condition of the contract and not a condition precedent to the existence of the contract, that there is no triable issue as to the existence of a contract containing an arbitration clause, and the motion to stay arbitration was properly denied. Present — Peck, P. J., Dore, Cohn and Callahan, JJ.